Citation Nr: 1401730	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to September 1969 and his decorations include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A Board decision in July 2012 denied service connection for a lumbar spine disorder.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The case was subsequently remanded by the Board in June 2013; as discussed below, another remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The case was previously remanded to obtain private treatment records from H.C, M.D. and to afford the Veteran a VA examination.  If records from Dr. H.C. were unable to be obtained, the Veteran was to be informed and provided the opportunity to submit the records himself.  The AMC sent two requests to Dr. H.C. in August 2013; no records were obtained.  However, the Veteran was not apprised of such fact and afforded the opportunity to provide such records prior to the readjudication of the issue in a November 2013 supplemental statement of the case (SSOC).  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand of this issue is necessary.

The Veteran was also afforded a VA examination in September 2013.  The examiner was directed to take into account the Veteran's statements regarding in-service lumbar spine injuries when his military vehicle hit a landmine in 1968 and also from a documented 1968 mortar attack.  The examiner was also to take into account the Veteran's reports of a continuity of symptomatology since service.  A negative nexus opinion was provided by the examiner.  As a part of the rationale, the examiner noted that there were no medical records, which support the Veteran's contention and that the Veteran was not evaluated, diagnosed or treated for his lumbar spine while on active duty.  The examiner also opined that it was likely that the Veteran's lumbar spine condition was caused or incurred by his occupations following military service; however, no rationale for such opinion was provided.  Considering that the examiner did not appear to accept the Veteran's contentions of in-service injuries, in addition to not providing a rationale for the opinion that the Veteran's lumbar spine condition was due to post-service occupations, the Board concludes that an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that records from Dr. H.C. were unable to be obtained and allow him the opportunity to submit such records himself.  

2.  Obtain an addendum medical opinion from the September 2013 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that a lumbar spine disorder is related to the Veteran's military service.  The examiner is directed to accept the Veteran's reports of an in-service lumbar spine injury resulting from the 1968 mortar attack due to the combat presumption of service incurrence.  The examiner should also address the Veteran's reports of continuing symptoms since service.  

A complete rationale should be given for all opinions and conclusions expressed, including the opinion that the Veteran's lumbar spine condition was caused or incurred by his occupations following military service.  The rationale for any negative opinion should not rely solely on the absence of in-service medical records showing a lumbar spine disorder.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


